NUMBER 13-12-00114-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROGER HOLMES,                                                            APPELLANT,

                                             v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On Appeal from the 130th District Court
                       of Matagorda County, Texas.



                          MEMORANDUM OPINION
                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      Appellant, Roger Holmes, attempts to appeal a conviction for delivery of a

controlled substance. The trial court has certified that the defendant has waived the right

of appeal. See TEX. R. APP. P. 25.2(a)(2).
       On June 28, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 2, 2012, counsel filed a letter brief with this Court.          Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal. Counsel also filed a

motion to withdraw as attorney of record and a motion for leave to file letter findings.

       Counsel’s motion for leave to file letter findings is GRANTED. The Texas Rules of

Appellate Procedure provide that an appeal must be dismissed if the trial court’s

certification does not show that the defendant has the right of appeal. TEX. R. APP. P.

25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.

Counsel’s motion to withdraw as attorney of record is GRANTED. All other pending

motions are dismissed as moot.



                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
18th day of October, 2012.




                                             2